Appeal from an order of the Monroe County Court (Frank E Geraci, Jr., J.), *1633entered February 22, 2010. The order denied defendant’s petition to modify the determination that he is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order denying his petition pursuant to Correction Law § 168-o (2) seeking to modify the prior determination that he is a level three risk pursuant to the Sex Offender Registration Act (§ 168 et seq.). As County Court properly determined, “defendant failed to meet his "burden of proving the facts supporting the requested modification by clear and convincing evidence’ ” (People v Higgins, 55 AD3d 1303 [2008], quoting § 168-o [2]; see People v McCollum, 83 AD3d 1504 [2011]; People v Cullen, 79 AD3d 1677 [2010], lv denied 16 NY3d 709 [2011]). Present — Scudder, P.J., Smith, Garni, Sconiers and Green, JJ.